Citation Nr: 0106133	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  96-46 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from December 1963 to June 
1968.  He died in July 1995, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 1995.  A hearing was held in May 1998 in Newark, 
New Jersey, before the undersigned, who was designated by the 
chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 1991 & Supp. 2000).  The Board issued a 
decision in November 1999, and the appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a joint motion filed by 
the parties, in September 2000, the Court vacated the Board's 
decision, and remanded the claim to the Board for further 
action.  This remand is issued in response to the directives 
contained in the joint motion for remand.  


REMAND

The parties in this case filed a joint motion for remand, 
citing impermissible reliance on the Board's own medical 
judgment, and inadequate development of the evidence.  The 
veteran died in July 1995, of cholangiocarcinoma of the 
biliary tract.  The issue for consideration in this case is 
whether he developed this disease in or due to his active 
military service, including service in Vietnam.  In March 
1999, the Board obtained an opinion from an independent 
medical expert, and the parties agreed, in the joint motion, 
that the opinion contained apparent ambiguities, and that the 
Board had relied on its own medical judgment to resolve the 
ambiguities, a practice prohibited by Colvin v. Derwinski, 
1 Vet.App. 171 (1991).  

In addition, in the joint motion, it was stated that in 
testimony presented in a December 1996 hearing before a 
hearing officer, the appellant testified that a Dr. Lowman 
and a Mrs. Percy from the "Cancer Institute" had informed 
her that veteran's cause of death was related to his service 
in Southeast Asia, and the Board was directed to seek to 
obtain the referenced medical records.  

Additionally, on November 9, 2000, subsequent to all action 
in this case, including the joint motion, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id. (to 
be codified at 38 U.S.C.A. § 5103A(d)(1)).  Where there is 
insufficient medical evidence for a decision, such 
examination will be deemed necessary if the evidence of 
record contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability, and indicates that such disability or symptoms 
may be associated with the claimant's active service.  Id. 
(to be codified at 38 U.S.C.A. § 5103A(d)(2)). 

In examining the evidence of record in light of the new law, 
the Board notes that the file contains two medical opinions, 
dated in December 1996, relating the veteran's 
cholangiocarcinoma to his service in southeast Asia.  
Specifically, J. Giardina, D.O., who identifies her expertise 
as Family Medicine, wrote that "[b]ased on research 
available, there is a reasonable medical certainty that [the 
veteran's] cause of death, cholangiocarcinoma of the biliary 
tract, is related to his time of service in Vietnam."  She 
does not identify the research she based her opinion on or 
otherwise explain her conclusion, nor has she indicated her 
expertise in this area of medicine.  F. Rienzo, M.D., noted 
that "[i]n reviewing the literature available, it is safe to 
assume that there is an epidemiological medical connection to 
[the veteran's] death and his service time in south-east 
Asia."  Dr. Rienzo likewise failed to provide explanatory 
information, other than to state that "[w]hile it may be 
difficult to prove, it will be equally difficult to 
disprove-a connection is reasonable to assume."  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999).  In evaluating the probative value of 
medical opinion evidence, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches should be taken into consideration.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
opinions from Dr. Rienzo and Dr. Giardina do not provide a 
sufficient basis to permit such an assessment.  We also note 
that neither Dr. Rienzo nor Dr. Giardina is listed as a 
treating, consulting, or referring physician on any of the 
clinical treatment records on file; therefore, the degree of 
their familiarity with the veteran's medical situation must 
be ascertained.  

The appellant also submitted medical information suggesting 
the possibility of an etiological connection between liver 
fluke and subsequent cholangiocarcinoma.  In order to 
determine whether this is relevant to the appellant's claim, 
she should be asked whether the veteran was ever treated for 
liver fluke, or other liver problems, during his lifetime, 
and, if so, such records should be obtained, if available.  

The Board further notes that the appellant has asserted that 
the veteran's cholangiocarcinoma was also caused or 
contributed to by exposure to Agent Orange while he was in 
Vietnam.  The law pertaining to exposure to herbicides, 
including Agent Orange, in Vietnam stipulates the diseases 
for which service connection may be presumed to be due to an 
association with exposure to herbicide agents.  38 U.S.C.A. 
§ 1116(a) (West Supp. 2000); 38 C.F.R. § 3.309(e) (2000).  If 
a veteran who served in Vietnam during the Vietnam era 
develops a disease listed as associated with herbicide 
exposure, exposure to herbicides will be presumed.  
38 U.S.C.A. § 1116(a)(3) (West Supp. 2000); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2000).   

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. 
§ 1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence, ordered by statute:  

(1) Whenever the Secretary determines, on 
the basis of sound medical and scientific 
evidence, that a positive association 
exists between (A) the exposure of humans 
to an herbicide agent, and (B) the 
occurrence of a disease in humans, the 
Secretary shall prescribe regulations 
providing that a presumption of service 
connection is warranted for that disease 
for the purposes of this section. 
(2) In making determinations for the 
purpose of this subsection, the Secretary 
shall take into account (A) reports 
received by the Secretary from the 
National Academy of Sciences under section 
3 of the Agent Orange Act of 1991 [note to 
this section], and (B) all other sound 
medical and scientific information and 
analyses available to the Secretary.  In 
evaluating any study for the purpose of 
making such determinations, the Secretary 
shall take into consideration whether the 
results are statistically significant, are 
capable of replication, and withstand peer 
review. 
(3) An association between the occurrence 
of a disease in humans and exposure to an 
herbicide agent shall be considered to be 
positive for the purposes of this section 
if the credible evidence for the 
association is equal to or outweighs the 
credible evidence against the association. 

38 U.S.C.A. § 1116(b) (West Supp. 2000). 

According to the Agent Orange Act, National Academy of 
Sciences (NAS) was selected to review and evaluate the 
available scientific evidence regarding associations between 
diseases and exposure to dioxin and other chemical compounds 
in herbicides, as an independent, nonprofit scientific 
organization, with appropriate expertise, and which was not 
part of the Federal Government.  Feb. 6, 1991, P.L. 102-4, § 
3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 
503(a), (b)(1), 105 Stat. 424, 425.  

The statute further provides that "[i]f the Secretary 
determines that a presumption of service connection is not 
warranted, the Secretary, not later than 60 days after making 
the determination, shall publish in the Federal Register a 
notice of that determination.  The notice shall include an 
explanation of the scientific basis for that determination."  
38 U.S.C.A. § 1116(c)(1)(B) (West Supp. 2000).  Pursuant 
thereto, the Secretary has published notice of diseases 
determined to be not associated with exposure to herbicide 
agents on three occasions:  January 4, 1994 (59 FR 341-46), 
August 8, 1996 (61 FR 41442-49), and November 2, 1999 (64 FR 
59232-43).  Each of these three issues included hepatobiliary 
cancers as a disease for which a presumption of service 
connection was not warranted.  Id.  The published notices 
contained a detailed rationale, and the most recent notice 
concluded:  

Most of the few existing studies 
addressing hepatobiliary cancer contain 
methodological difficulties such as small 
study size and inadequate control for 
life-style-related risk factors, or do 
not support an association with herbicide 
exposure. Accordingly, the Secretary has 
found that the credible evidence against 
an association between hepatobiliary 
cancer and herbicide exposure outweighs 
the credible evidence for such an 
association, and he has determined that a 
positive association does not exist.  

64 FR 59233-59234 (Nov. 2, 1999).  

Thus, in order for a grant of service connection based on 
Agent Orange exposure, the evidence in favor of an 
association would have be balanced against that evidence.  
The appellant has not submitted any medical evidence in 
support of her assertion, nor has she referred to the 
existence of any such evidence; however, she is free to 
submit evidence is support of this claim.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, to ensure 
full compliance with due process requirements, and to satisfy 
the mandate of the Court embodied in the joint motion, the 
case is REMANDED to the RO for the following:



1.  The appellant should be requested to 
provide the following:
? Written statements from Dr. Lowman 
and/or Mrs. Percy, from the "Cancer 
Institute," to support her testimony 
that these individuals told her that 
her husband had contracted 
cholangiocarcinoma as a result of his 
service on Southeast Asia.  
Alternatively, she should provide the 
complete names and addresses of these 
individuals, to enable VA to directly 
obtain statements from them.  The 
statements should be supported by the 
rationale for the conclusion; the 
evidence on which the conclusion was 
based, to include whether a personal 
examination of the veteran was 
involved; and a curriculum vitae, or 
other statement, addressing his or her 
expertise in the area of liver disease 
and/or cholangiocarcinoma.  
? Medical records showing the veteran's 
treatment for liver fluke during his 
lifetime, or the names and addresses 
of any treatment providers who treated 
him for such, to enable VA to directly 
obtain any such records.  
The RO must attempt to obtain all records 
adequately identified by the appellant.  
The results of any requests by VA, 
whether successful or unsuccessful must 
be documented in the claims file, in 
accordance with the new notification 
requirements and development procedures 
contained in section 3 of the Act (to be 
codified as amended at 38 U.S.C. 
§ 5103A).  See VBA Fast Letter 00-87 
(November 17, 2000).  

2.  The RO should provide Dr. Giardina and 
Dr. Rienzo with copies of their December 
1996 opinions that the cholangiocarcinoma 
which caused the veteran's death was 
causally related to service.  The doctors 
should be asked to provide details as to 
the basis for their opinions, including 
whether a personal examination of the 
veteran was involved and which of the 
veteran's records were reviewed; copies of 
all medical records pertaining to the 
veteran used in the opinion; and copies of 
the research and/or literature referred to 
in the opinions.  In addition, each doctor 
should be asked to provide a curriculum 
vitae, or other statement, addressing his 
or her expertise in the area of liver 
disease and/or cholangiocarcinoma.  The 
results of the requests must be documented 
in the claims file, in accordance with the 
new notification requirements and 
development procedures contained in 
section 3 of the Act (to be codified as 
amended at 38 U.S.C. § 5103A).  See VBA 
Fast Letter 00-87 (November 17, 2000).  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
there is full compliance with the new 
notification requirements and development 
procedures in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  For 
further guidance on the processing of this 
case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-
87 (November 17, 2000).  
4.  Thereafter, the RO should readjudicate 
the claim, with consideration to all 
factors involved in contributory cause of 
death, set forth in 38 C.F.R. § 3.312(c) 
(2000).  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond.  
The case should then be returned to the 
Board for further review, including 
submission to the independent medical 
expert for an addendum.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



